NO. 12-21-00041-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JASON ALLEN BENSON,                             §      APPEAL FROM THE 217TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      ANGELINA COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Jason Allen Benson filed a notice of appeal from an order denying his second motion to
modify bond conditions. On March 18, 2021, the Clerk of this Court notified Appellant that the
information received in this appeal failed to show the jurisdiction of this Court, i.e., the order
being appealed is not appealable. The notice warned that the appeal would be dismissed unless
Appellant amended the information on or before March 29 to show this Court’s jurisdiction.
This deadline passed without a response from Appellant or an amended notice of appeal.
       This appeal arises from the trial court’s order denying Appellant’s motion to modify
his bond conditions, not from a ruling on an application for writ of habeas corpus.           The
Legislature has not vested appellate courts with jurisdiction to consider direct appeals from
interlocutory pretrial bail rulings. Chestang v. State, No. 12-16-00305-CR, 2017 WL 104637, at
*1 (Tex. App.—Tyler Jan. 11, 2017, no pet.) (mem. op., not designated for publication) (per
curiam); see also McCarver v. State, 257 S.W.3d 512, 515 (Tex. App.—Texarkana 2008, no
pet.). As the court of criminal appeals has explained, “[t]here is no constitutional or statutory
authority granting the courts of appeals jurisdiction to hear interlocutory appeals regarding
excessive bail or the denial of bail.” Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App.
2014). Accordingly, we lack jurisdiction to consider Appellant’s appeal from the trial court’s
pretrial bail ruling in this case. See id.; see also Mouton v. State, No. 12-20-00034-CR, 2020
WL 6380336, at *1 (Tex. App.—Tyler Oct. 30, 2020, no pet.) (mem. op., not designated for
publication) (per curiam); Thomas v. State, No. 05-20-00722-CR, 2020 WL 5757340, at *1
(Tex. App.—Dallas Sept. 28, 2020, no pet.) (mem. op., not designated for publication);
Olageshin v. State, No. 04-20-00057-CR, 2020 WL 1159065, at *1 (Tex. App.—San Antonio
Mar. 11, 2020, no pet.) (mem. op., not designated for publication) (per curiam); Chestang, 2017
WL 104637, at *1; Bridle v. State, 16 S.W.3d 906, 908 (Tex. App.—Fort Worth 2000, no pet.).
For this reason, we dismiss the appeal for want of jurisdiction.
Opinion delivered April 7, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 7, 2021


                                         NO. 12-21-00041-CR


                                     JASON ALLEN BENSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2020-0291)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.